DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed March 14, 2022.
Claims 1, 4, 7, 10-12, 14, and 17 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
The previous claim interpretation under 35 USC 112(f) and the corresponding rejections under 35 USC 112 have been withdrawn in response to the submitted amendments. 
The previous rejection under 35 USC 112 to claim 4 has been withdrawn in response to the submitted amendments.
The previous rejections under 35 USC 102 and 35 USC 103 have been withdrawn in response to the submitted amendments, as explained below.
Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
It is respectfully submitted that the claims, when each is appropriately considered as a whole under the first prong of Step 2A, do not recite an abstract idea for a "method of organizing human activity." Instead, the claims recite methods, media, and a system for assessing hardware and/or software integrity of a particular computing device after delivery of the computing device, specifically via a diagnostic tool operating at the computing device that utilizes previously-performed device-specific diagnostic test information that is stored immutably in the block chain for comparison to later-performed device-specific diagnostic test information of said computing device, which can also be stored immutably in the block chain. See originally-filed Specification at [0019]-[0023], [0033]-[0035] for detailed support. It is respectfully submitted that this is not an abstract idea akin to a method for organizing human activity. Since the claims do not recite an abstract idea under the first pong of Step 2A, it is believed that no further analysis is needed and withdrawal of the rejection is respectfully requested.
Examiner respectfully disagrees. The claims do not provide any details of a “diagnostic tool” and merely state that the type of information gathered by the item is diagnostic information and it is collected before and after tender. The diagnostic information includes whether the item hardware is operational. The broadest reasonable interpretation of this includes whether the end-user computer hardware can power on. This type of diagnostic information is like Subject Matter Eligibility Example 37 where the amount of icon use can be counted by a human but memory allocation cannot. Here, observing an item powers-on pre-tender and does not power-on post-delivery can be performed by a human. Examiner notes the claims do not contain a “block chain” an instead the claims recite “a distributed ledger” without any technical details surrounding the distributed ledger.
The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by reciting monitoring diagnostic conditions necessary for the completion of a shipping transaction and performing remediation when conditions are not met. See MPEP 2106.04(a)(2)(I). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts) by reciting a contractual relationship for completing a shipping transaction. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting an interaction between an entity creating a shipment and an entity receiving a shipment.  See MPEP 2106.04(a)(2)(II)(A)-(B).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
It is respectfully submitted that, viewed as a whole, the ordered combination of steps provides and improvement to the relevant technology by facilitating the assessment of hardware and/or software integrity of a particular computing device after delivery of the computing device, specifically via a diagnostic tool operating at the computing device that utilizes previously-performed device-specific diagnostic test information that is stored immutably in the block chain for comparison to later-performed device-specific diagnostic test information of said computing device, which can also be stored immutably in the block chain. The method, media, and system recited in the claims provide an improvement over other systems that did not "leverage the immutability of the distributed electronic ledger to automatically initiate electronic actions based on pre-tender diagnostic test results and post-delivery diagnostic test results for an end-user computing device, wherein the pre-tender and post-delivery diagnosis test results are automatically determined and stored in a distributed electronic ledger." Specification at 1 [0003]. Accordingly, the claims integrate the alleged judicial exception into a practical application under the second prong of Step 2A because the claims provide an improvement within the technical field.
Examiner respectfully disagrees. The claims do not include a specific “diagnostic tool” and instead recite diagnostic information about the hardware or software of the computing device. At the claimed level of generality, the diagnostic information merely adds a degree of particularity to the pre and post tender condition of the shipment. Further the claims do not provide any details of the claimed distributed leger other than its function of storing information. Again, at the claimed level of generality, the distributed ledger merely adds a degree of particularity to the storing of information.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
As discussed above, the claims recite methods, media, and a system for assessing hardware and/or software integrity of a particular computing device after delivery of the computing device, specifically via a diagnostic tool operating at the computing device that utilizes previously-performed device-specific diagnostic test information that is stored immutably in the block chain for comparison to later-performed device-specific diagnostic test information of said computing device, which can also be stored immutably in the block chain. It is respectfully submitted that the diagnostic tool (previously discussed in detail above) operating at the computing device provides an improvement over conventional diagnostic tools by leveraging the block chain unlike conventional diagnostic tools, and further, by automatically generating electronic remediation action(s). For these reasons, the claims are believed to be subject matter eligible under Step 2B.
Examiner respectfully disagrees. The claims do not include a specific “diagnostic tool” and instead recite diagnostic information about the hardware or software of the computing device. At the claimed level of generality, the diagnostic information merely adds a degree of particularity to the pre and post tender condition of the shipment. Further the claims do not provide any details of the claimed distributed leger other than its function of storing information. Again, at the claimed level of generality, the distributed ledger merely adds a degree of particularity to the storing of information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-10 recite a series of steps and therefore recite a process.
Claims 11-20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 10-11, as a whole, are directed to the abstract idea of monitoring the condition of a shipment before departure and after arrival to determine whether to execute a remediation action, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by reciting monitoring diagnostic conditions necessary for the completion of a shipping transaction and performing remediation when conditions are not met. See MPEP 2106.04(a)(2)(I). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts) by reciting a contractual relationship for completing a shipping transaction. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting an interaction between an entity creating a shipment and an entity receiving a shipment.  See MPEP 2106.04(a)(2)(II)(A)-(B). The method of organizing human activity of “monitoring the condition of a shipment before departure and after arrival to determine whether to execute a remediation action,” is recited by claiming the following limitations: receiving shipment creating information, generating a transaction, communicating the transaction, monitoring a ledger to detect subsequent transactions, receiving a notification that post-delivery diagnostic information is different than pre-tender diagnostic information, and generating a remediation action. The mere nominal recitation of a non-transitory computer readable medium, a processor, an entity server, a network, and a distributed ledger does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 2, 4, 12, and 14, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: generating a further transaction, communicating the further transaction, and identifying the stored transaction.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 10-11 recite the additional elements: a non-transitory computer readable medium, a processor, an entity server, a network, and a distributed ledger. These a non-transitory computer readable medium, a processor, an entity server, and a network limitations are no more than mere instructions to apply the exception using a generic computer component. The distributed ledger is recited at a high level of generality and amounts to a type of data to be manipulated, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of performing shipping quality control in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing quality control process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 10-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a non-transitory computer readable medium, a processor, an entity server, and a network. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a non-transitory computer-readable medium (Specification [0060], [0063]), a processor (Specification [0050], [0062], [0063]), an entity server (Specification [0059], [0060]), a network (Specification [0061]), a distributed ledger (Specification [0027]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a non-transitory computer readable medium, a processor, an entity server, and a network. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting a distributed ledger. See MPEP 2106.05(g). The claims limit the field of use by reciting shipping end-user computer devices. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 3, 5-9, 13, and 15-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Allowable Subject Matter
The previous rejections under 35 USC 102 and 35 USC 102 have been withdrawn and the amended claims 1-20 are novel and non-obvious. 
The following is a statement of the reasons for indicating novel and non-obvious subject matter:
The closest prior art of record Vivier (U.S. P.G. Pub. 2018/0211213 A1), Sarin (U.S. P.G. Pub. 2020/0211092 A1), Carlson et al. (U.S. P.G. Pub. 2019/0098432 A1), and Retzlaff-Roberts, D. L., and Mark N. Frolick. "Reducing cycle time in reverse logistics." Cycle time research 3.1 (1997): 69-78.
Carlson discloses a self-testing tag that is attached to a shipment to determine whether to reroute a shipment due to potential damage, however it is the tag attached to the item not the item itself that performs the testing (Carlson [0046]).
Retzlaff-Roberts discusses the challenges in the reverse logistics system associated with the unknown condition of products, however there is no disclosed self testing.
Applicant’s arguments submitted March 14, 2022 regarding the claimed item performing its own diagnostic relative to the testing robot of Vivier performing the testing are found persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carlson et al. (U.S. P.G. Pub. 2019/0098432 A1) and Retzlaff-Roberts, D. L., and Mark N. Frolick. "Reducing cycle time in reverse logistics." Cycle time research 3.1 (1997): 69-78.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628